


Exhibit 10.10

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of December 15, 2009 (the “Effective Date”) by and between AMAG
Pharmaceuticals, Inc., a Delaware corporation with offices at 100 Hayden Avenue,
Lexington, MA 02421 (the “Company”), and Lee F. Allen, M.D., Ph.D., [Address]
(“you”).

 

Whereas, the Company and you wish to amend and restate the Employment Agreement
dated as of August 6, 2007 by and between you and the Company (the “Original
Agreement”).

 

Now therefore, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree to amend and restate the Original Agreement as follows:

 

1.                                      Position; Duties.

 

a)                                     Position.  You shall serve as Chief
Medical Officer and Executive Vice President of Clinical Development of the
Company, reporting to the Chief Executive Officer of the Company.

 

b)                                     Duties.  You shall perform for the
Company the duties customarily associated with the office of Chief Medical
Officer and Executive Vice President of Clinical Development and such other
duties as may be assigned to you from time to time by the Company’s Chief
Executive Officer or the Company’s Board of Directors (the “Board”) that are
consistent with the duties normally performed by those performing the role of
the most senior executives of similar entities.  You shall devote substantially
your full business time and best efforts to the performance of your duties
hereunder and the business and affairs of the Company and will not undertake or
engage in any other employment, occupation or business enterprise; provided,
however, that you may participate as a member of the board of directors or
advisory board of other entities and in professional organizations and civic and
charitable organizations; provided further, that any such positions are
disclosed to the Chief Executive Officer and/or the Board or the Audit Committee
thereof and do not materially interfere with your duties and responsibilities to
the Company.  You shall be based in the Company’s principal offices, which
currently are in Lexington, Massachusetts.

 

2.                                      Term.  The term of this Agreement shall
be for a three (3) year period commencing on the Effective Date unless
terminated earlier pursuant to Section 4 below (the “Initial Term”).  The term
of this Agreement shall automatically renew for additional three-year terms
(each, a “Renewal Term”) following the Initial Term and any Renewal Term unless
either party provides written notice to the other party at least sixty (60) days
before the end of the Initial Term or any Renewal Term, as applicable, that it
does not desire to renew this Agreement, in which case this Agreement shall
expire at the end of the Initial Term or any Renewal Term, as applicable.  The
Initial Term and any Renewal Term are referred to herein collectively as the
“Term.”

 

--------------------------------------------------------------------------------


 

3.                                      Compensation and Benefits.  The Company
shall pay you the following compensation and benefits for all services rendered
by you under this Agreement:

 

a)                                     Base Salary.  The Company will pay you a
base salary at the annualized rate of at least $330,000 beginning with the year
commencing January 1, 2010 (“Base Salary”), minus withholdings as required by
law and other deductions authorized by you, which amount shall be paid in equal
installments at the Company’s regular payroll intervals, but not less often than
monthly.  Your base salary may be increased annually by the Board or the
Compensation Committee in their sole discretion.

 

b)                                     Bonus.  You will be eligible to receive
an annual performance bonus (the “Annual Bonus”) of up to 40% of Base Salary for
each fiscal year during the Term of this Agreement beginning with the fiscal
year ending December 31, 2009 based on the extent to which, in the discretion of
the Board or the Compensation Committee in consultation with the Chief Executive
Officer you achieve or exceed specific and measurable individual and Company
performance objectives established by the Board or the Compensation Committee in
consultation with the Chief Executive Officer and communicated to you in
advance.  The exact amount of the bonus for any year during the Term shall be
determined by the Board or the Compensation Committee in its sole discretion and
may be more than the target bonus in the event you achieve all of your personal
and Company performance objectives or less than the target bonus if you do not
achieve all of your personal and Company performance objectives.  The Company
shall pay the Annual Bonus no later than two and a half months after the end of
the fiscal year to which the applicable bonus relates.  Unless otherwise
provided herein, no bonus shall be deemed to have been earned by you for any
year in which you are not actively employed by the Company on the last day of
the fiscal year to which the bonus relates.

 

c)                                      Equity Compensation.  You shall be
eligible to receive stock options or other equity compensation under the
Company’s equity incentive plans as determined by the Board or the Compensation
Committee from time to time.

 

d)                                     Vacation.  You will receive four
(4) weeks of paid vacation per calendar year which shall accrue ratably on a
monthly basis.

 

e)                                      Benefits.  You will be eligible to
participate in all group health, dental, 401(k), and other insurance and/or
benefit plans that the Company may offer to similarly situated executives of the
Company from time to time on the same terms as offered to such other executives.

 

f)                                       Business Expenses.  The Company will
reimburse you for all reasonable and usual business expenses incurred by you in
the performance of your duties hereunder in accordance with the Company’s
expense reimbursement policy.

 

4.                                      Termination.  Your employment with the
Company may be terminated prior to the expiration of the Term as follows:

 

a)                                     Death.  This Agreement shall terminate
automatically upon your death.

 

2

--------------------------------------------------------------------------------


 

b)                                     Disability.  The Company may terminate
your employment in accordance with applicable laws in the event that you shall
be prevented, by illness, accident, disability or any other physical or mental
condition (to be determined by means of a written opinion of a competent medical
doctor chosen by mutual agreement of the Company and you or your personal
representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling one hundred and
twenty (120) days in any twelve (12) month period.

 

c)                                      By the Company for Cause.  The Company
may terminate your employment for “Cause” upon written notice to you.  For
purposes of this Agreement, “Cause” shall mean any of: (i) fraud, embezzlement
or theft against the Company or any of its affiliates; (ii) you are convicted
of, or plead guilty or no contest to, a felony; (iii) willful nonperformance by
you (other than by reason of illness) of your material duties hereunder and
failure to remedy such nonperformance within ten (10) business days following
written notice from the Chief Executive Officer, the Board and/or your
supervisor identifying the nonperformance and the actions required to cure it;
or (iv) you commit an act of gross negligence, engage in willful misconduct or
otherwise act with willful disregard for the Company’s best interests, and you
fail to remedy such conduct within ten (10) business days following written
notice from the Chief Executive Officer, the Board and/or your supervisor
identifying the gross negligence, willful misconduct or willful disregard and
the actions required to cure it (if such conduct can be cured).

 

d)                                     By the Company Other Than For Death,
Disability or Cause.  The Company may terminate your employment other than for
Cause, disability or death upon thirty (30) days prior written notice to you.

 

e)                                      By You For Good Reason or Any Reason. 
You may terminate your employment at any time with or without Good Reason upon
thirty (30) days prior written notice to the Company.  For purposes of this
Agreement, “Good Reason” shall mean that any of the following occurs without
your prior written consent: (i) a material adverse change in your title,
position, duties or responsibilities; (ii) a material reduction by the Company
in your Base Salary or your target Annual Bonus opportunity in the total annual
amount that you are then eligible to receive, unless such reduction is in
connection with a proportionate reduction of compensation applicable to all
other executive officers; (iii) any relocation of your principal place of
business to a location more than 50 miles from the Company’s current executive
offices in Lexington, MA; or (iv) a material breach by the Company of any of the
terms or provisions of this Agreement and failure to remedy such breach within
thirty (30) days following written notice from you identifying the breach.

 

5.                                      Payment Upon Termination.  In the event
that your employment with the Company terminates, you will be paid the
following:

 

a)                                     Termination for Any Reason.  In the event
that your employment terminates for any reason, the Company shall pay you for
the following items that were earned and accrued but unpaid as of the date of
your termination: (i) your Base Salary; (ii) a cash payment for all accrued,
unused vacation calculated at your then Base Salary rate; (iii)

 

3

--------------------------------------------------------------------------------


 

reimbursement for any unpaid business expenses; and (iv) such other benefits and
payments to which you may be entitled by law or pursuant to the benefit plans of
the Company then in effect.  In addition, if your employment terminates due to
your death, the Board or the Compensation Committee, in consultation with the
Chief Executive Officer and/or your supervisor, shall determine the extent to
which any of the individual performance objectives established pursuant to
Section 3(b) above were met as of the time of your death.  If, based on that
determination, the Board or the Compensation Committee determines that a bonus
is due, the Company shall pay your estate an amount equal to such bonus,
pro-rated for the portion of the fiscal year elapsed as of the time of your
death.

 

b)                                     Termination Without Cause or for Good
Reason.  In addition to the payments provided for in Section 5(a), in the event
that (i) the Company terminates your employment other than for death, disability
or Cause pursuant to Section 4(d) or you terminate your employment for Good
Reason pursuant to Section 4(e); (ii) you comply fully with all of your
obligations under all agreements between the Company and you; and (iii) you
execute, deliver to the Company, within 60 days of the termination of your
employment, and do not revoke a general release (in a form acceptable to the
Company) releasing and waiving any and all claims that you have or may have
against the Company, its directors, officers, employees, agents, successors and
assigns with respect to your employment (other than any obligation of the
Company set forth herein which specifically survives the termination of your
employment), then the Company will provide you with twelve (12) months of
severance pay based on your then current Base Salary. The foregoing severance
shall be paid in equal installments over the severance period in accordance with
the Company’s usual payroll schedule, commencing on the date that the release
referred to above may no longer be revoked.  This Section 5(b) shall not apply
during the one year period following a Change of Control (as defined below), in
which case Section 5(c) shall apply.

 

c)                                      Change of Control. Upon a Change of
Control, fifty percent (50%) of the unvested portion of any options to purchase
common stock, restricted stock units and other equity incentives then held by
you shall become immediately vested and the remaining unvested amount shall
continue to vest after the closing of the Change of Control on the same vesting
schedule but at 50% of the number of shares that were to vest on each vesting
date prior to the Change of Control.  Further, in the event that (i) within one
year from the date a Change of Control (as defined below) of the Company occurs,
the Company (for purposes of this section, such term to include its successor)
terminates your employment other than for Cause pursuant to Section 4(c), death
or disability or you terminate your employment with Good Reason; (ii) you comply
fully with all of your obligations under all agreements between the Company and
you; and (iii) within 60 days of termination of your employment you execute and
deliver to the Company and do not revoke a general release (in a form acceptable
to the Company) releasing and waiving any and all claims that you have or may
have against the Company and its directors, officers, employees, agents,
successors and assigns with respect to your employment (other than any
obligation of the Company set forth herein which specifically survives the
termination of your employment), then:

 

·                  the Company will pay you twelve (12) months of severance pay
based on your then current Base Salary, with such severance to be paid in equal
installments over the severance period

 

4

--------------------------------------------------------------------------------


 

in accordance with the Company’s usual payroll schedule, commencing on the date
that the release referred to above may no longer be revoked;

·                  the Company will pay you, promptly after the revocation
period of the release set forth above expires, in a lump sum, one times the
average annual bonus paid to you over the preceding three years, provided that
in no event will a year prior to the year ended December 31, 2007 be used in
this calculation;

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twenty four (24) months from the date of termination of your employment;
or (ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (and, for purposes of clarity, if the Company
is unable to extend coverage to you under its group health and dental plans due
to your termination from active employment status, then, to receive this
benefit, you must elect continuation coverage under COBRA and/or purchase an
individual insurance policy, and the Company shall have no obligation to pay or
reimburse insurance premiums or otherwise provide coverage if you fail to elect
COBRA or obtain an individual policy); and

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall immediately without further action become vested in full.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or substantially all of the assets of
the Company; or (d) any other acquisition by a third party of all or
substantially all of the business or assets of the Company, as determined by the
Board of Directors, in its sole discretion.  The payments, benefits and
acceleration of vesting of stock options, restricted stock units and other
equity incentives provided in this Section 5(c) shall override and replace with
respect to you any Company wide policy with respect to payments, benefits and/or
acceleration of vesting upon a Change of Control.  After the one year period
following a Change of Control, this Section 5(c) shall no longer apply, and
Section 5(b) shall continue to apply.  In the event that upon a Change of
Control, the Company or the successor to or acquiror of the Company’s business
(whether by sale of outstanding stock, merger, sale of substantially all the
assets or otherwise) elects not to assume all the then unvested outstanding
stock options, restricted stock units and other equity incentives that were
granted to you before the Change of Control occurred, such securities shall
immediately without further action become vested in full effective no later than
the effective date of the Change of Control and you shall receive the value of
such stock options, restricted stock units and other equity incentives as
provided in the applicable acquisition agreement (or if no such provision is
made, in the applicable equity incentive plan).

 

5

--------------------------------------------------------------------------------


 

d)                                     Death/Disability.  In addition to the
payments provided for in Section 5(a), in the event of your death or the
termination of your employment due to your disability in accordance with
Section 4(b) above, all unvested outstanding stock options, restricted stock
units and other equity incentives that were held by you at the time of your
death or termination of employment due to disability shall immediately become
fully vested and exercisable by you or your personal representatives, heirs or
legatees, as the case may be, at any time prior to the expiration of one
(1) year from the date of your death or disability, but in no event after the
expiration of the term of the applicable equity award agreement.

 

6.                                      Nonsolicitation Covenant.  In exchange
for the consideration provided by this Agreement, you shall not, for a period of
one year following the termination of your employment with the Company for any
reason, directly or indirectly, whether through your own efforts, or in any way
assisting or employing the assistance of any other person or entity (including,
without limitation, any consultant or any person employed by or associated with
any entity with which you are employed or associated), recruit, solicit or
induce (or in any way assist another in recruiting, soliciting or inducing) any
employee or consultant of the Company to terminate his or her employment or
other relationship with the Company.

 

7.                                      Assignment.  This Agreement and the
rights and obligations of the parties hereto shall bind and inure to the benefit
of any successor of the Company by reorganization, merger or consolidation and
any assignee of all or substantially all of its business and properties. 
Neither this Agreement nor any rights or benefits hereunder may be assigned by
you, except that, upon your death, your earned and unpaid economic benefits will
be paid to your heirs or beneficiaries.

 

8.                                      Interpretation and Severability.  It is
the express intent of the parties that (a) in case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provision shall be construed by limiting and reducing it as determined by a
court of competent jurisdiction, so as to be enforceable to the fullest extent
compatible with applicable law; and (b) in case any one or more of the
provisions contained in this Agreement cannot be so limited and reduced and for
any reason is held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

9.                                      Notices.  Any notice that you or the
Company are required to give the other under this Agreement shall be given by
personal delivery, recognized overnight courier service, or registered or
certified mail, return receipt requested, addressed in your case to you at your
last address of record with the Company, or at such other place as you may from
time to time designate in writing, and, in the case of the Company, to the
Company at its principal office, or at such other office as the Company may from
time to time designate in writing.  The date of actual delivery of any notice
under this Section 9 shall be deemed to be the date of receipt thereof.

 

10.                               Waiver.  No consent to or waiver of any breach
or default in the performance of any obligation hereunder shall be deemed or
construed to be a consent to or waiver of any other

 

6

--------------------------------------------------------------------------------


 

breach or default in the performance of any of the same or any other obligations
hereunder.  No waiver hereunder shall be effective unless it is in writing and
signed by the waiving party.

 

11.                               Complete Agreement; Modification.  This
Agreement sets forth the entire agreement of the parties with respect to the
subject matter hereof, and supersedes any previous oral or written
communications, negotiations, representations, understandings, or agreements
between them.  Any modification of this Agreement shall be effective only if set
forth in a written document signed by you and a duly authorized officer of the
Company.

 

12.                               Headings.  The headings of the Sections hereof
are inserted for convenience only and shall not be deemed to constitute a part,
or affect the meaning, of this Agreement.

 

13.                               Counterparts.  This Agreement may be signed in
two (2) counterparts, each of which shall be deemed an original and both of
which shall together constitute one agreement.

 

14.                               Choice of Law; Jurisdiction.  This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts, and the
validity, interpretation and performance of this Agreement shall be governed by,
and construed in accordance with, the laws of Massachusetts, without regard to
conflict of law principles.  You hereby consent and submit without limitation to
the jurisdiction of courts in Massachusetts in connection with any action
arising out of this Agreement, and waive any right to object to any such forum
as inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

 

15.                               Advice of Counsel; No Representations.  You
acknowledge that you have been advised to review this Agreement with your own
legal counsel, that prior to entering into this Agreement, you have had the
opportunity to review this Agreement with your attorney, and that the Company
has not made any representations, warranties, promises or inducements to you
concerning the terms, enforceability or implications of this Agreement other
than as are contained in this Agreement.

 

16.                               I.R.C. § 409A.  Notwithstanding anything to
the contrary set forth herein, any payments and benefits provided under this
Agreement that constitute “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively, the “Section 409A”) shall not commence in connection with
your termination of employment unless and until you have also incurred a
“separation from service” (as such term is defined in Treasury Regulation
Section 1.409A-1(h) (the “Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to you without causing
you to incur the additional 20% tax under Section 409A.

 

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
severance payments set forth in this Agreement satisfy, to the greatest extent
possible, the exceptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).

 

7

--------------------------------------------------------------------------------


 

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under
Section 409A, the timing of the payments and benefits shall be delayed until the
earlier to occur of: (a) the date that is six months and one day after your 
Separation From Service, or (b) the date of your death (such applicable date,
the “Specified Employee Initial Payment Date”).  On the Specified Employee
Initial Payment Date, the Company (or the successor entity thereto, as
applicable) shall (i) pay to you a lump sum amount equal to the sum of the
payments and benefits that you would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
such amounts had not been so delayed pursuant to this Section and (ii) commence
paying the balance of the payments and benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

17.                               Survival.  Provisions of this Agreement which
by their terms must survive the termination of this Agreement in order to
effectuate the intent of the parties will survive any such termination, whether
by expiration of the Term, termination of your employment, or otherwise, for
such period as may be appropriate under the circumstances. Such provisions
include, without limitation, Sections 5 and 6 of this Agreement.

 

18.                               Excise Tax-Related Provisions.  In the event
you become entitled to any amounts or benefits payable in connection with a
Change of Control, including the value of accelerated vesting of equity (and
whether or not such amounts are payable pursuant to this Agreement) (the “Change
of Control Payments”), if any of such Change of Control Payments are subject to
the tax (the “Excise Tax”) imposed by Section 4999 of the Code (or any similar
federal, state or local tax that may hereafter be imposed), the Company shall
pay you at the time specified in clause (c) below an additional amount (the
“Gross-Up Payment”) such that the net amount retained by you, after deduction of
any Excise Tax on the Change of Control Payments and any federal, state and
local income tax and Excise Tax upon the Gross Up Payment provided for by this
Section 18, shall be equal to the Change of Control Payments; provided, however
that in the event the aggregate value of the Change of Control Payments exceeds
three times your “base amount,” as defined in Section 280G(b)(3) of the Code
(the “Parachute Threshold”), by an amount equal to less than fifteen percent
(15%) of the Parachute Threshold, the Change of Control Payments shall be
reduced to an aggregate amount that is two hundred ninety-nine percent (299%)
of  your “base amount” and the Company shall have no obligation to make a
Gross-Up Payment.  The Company shall reduce or eliminate the Change of Control
Payments by first reducing or eliminating cash payments, and then by reducing or
eliminating the portion of such Change of Control Payments which are not payable
in cash, in each case in reverse order beginning with payments or benefits which
are to be paid the farthest in time from the Change of Control.  This provision
shall take precedence over the provisions of any other plan, arrangement or
agreement governing your rights and entitlements to any benefits or
compensation.  For the avoidance of doubt, (a) in no event shall the Company be
required to pay to you any amount under this Section 18 with respect to any
taxes or interest that may arise as a result of Section 409A of the Code and
(b) no part of the Gross Up Payment is intended to provide a gross up for your
regular income or employment taxes with respect to the Change of Control
Payments that are unrelated to the Excise Tax.

 

8

--------------------------------------------------------------------------------


 

In addition, the following operational rules and limits shall apply to this
Section 18.

 

a)                                     All determinations under this Section 18
shall be made at the expense of the Company by a nationally recognized tax
counsel, public accounting firm or compensation consultant selected by the
Company and subject to your approval, which approval shall not be unreasonably
withheld.  Such determinations shall be binding upon you and the Company.

 

b)                                     For purposes of determining the amount of
the Gross-Up Payment, you shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at your
marginal rate of taxation in the state and locality of your residence on the
date of termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

 

c)                                      The payments provided for in this
Section 18 shall be made to you at least 30 days prior to such time as you are
required to remit the taxes described above to the applicable taxing
authorities; provided, however, that if the amount of such payments cannot be
finally determined on or before the date due, the Company shall pay you on such
day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the sixtieth
day after the date of your termination of employment.  In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, you shall repay such excess to the Company within fifteen (15)
days after demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

 

d)                                     In no event will the Gross Up Payment
paid under this Section 18 exceed $1 million even if the effect of such limit is
that the net amount retained by you, after deduction of any Excise Tax on the
Change of Control Payments and any federal, state and local income tax and
Excise Tax upon the Gross Up Payment provided for by this Section 18, shall be
less than the Change of Control Payments.

 

e)                                      This Section 18 shall be of no further
force or effect as of the earlier of (1) the expiration or termination of this
Agreement and (2) the third anniversary of this Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Brian J.G. Pereira

 

 

Name:

Brian J.G. Pereira

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

/s/ Lee F. Allen, M.D., Ph.D.

 

 

Lee F. Allen, M.D., Ph.D.

 

 

--------------------------------------------------------------------------------

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into as of
February 1, 2011 by and between AMAG PHARMACEUTICALS, INC., a Delaware
corporation with offices at 100 Hayden Avenue, Lexington, MA 02421 (the
“Company”), and LEE F. ALLEN, M.D., PH.D. of [Address]  (the “Employee”).

 

WHEREAS, the Employer and the Employee are parties to that certain Amended and
Restated Employment Agreement, dated as of December 15, 2009 (the “Employment
Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Employment Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.                                      Amendments.

 

Pursuant to Section 11 of the Employment Agreement, Section 18 of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

 

“18.                         Excise Tax-Related Provisions.  If any payment or
benefit you would receive pursuant to this Agreement or any other agreement
(“Payment”) would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be adjusted so that it would equal the Reduced Amount.  The
“Reduced Amount” shall be either (i) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(ii) the total Payment, whichever amount of (i) or (ii), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
any such reduction will occur in a manner necessary to provide you with the
greatest post-reduction economic benefit.  If more than one manner of reduction
of Payments necessary to arrive at the Reduced Amount yields the greatest
economic benefit to you, the Payments will be reduced pro rata.”

 

Pursuant to Section 11 of the Employment Agreement, Section 5(c) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

 

“c)        Change of Control. Upon a Change of Control, subject to the terms of
any other agreements that exist between you and the Company, fifty percent (50%)
of the unvested portion of any options to purchase common stock, restricted
stock units and other equity incentives then held by you shall become
immediately vested and the remaining unvested

 

2

--------------------------------------------------------------------------------


 

amount shall continue to vest after the closing of the Change of Control on the
same vesting schedule but at 50% of the number of shares that were to vest on
each vesting date prior to the Change of Control.  Further, in the event that
(i) within one year from the date a Change of Control (as defined below) of the
Company occurs, the Company (for purposes of this section, such term to include
its successor) terminates your employment other than for Cause pursuant to
Section 4(c), death or disability or you terminate your employment with Good
Reason; (ii) you comply fully with all of your obligations under all agreements
between the Company and you; and (iii) within 60 days of termination of your
employment you execute and deliver to the Company and do not revoke a general
release (in a form acceptable to the Company) releasing and waiving any and all
claims that you have or may have against the Company and its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then:

 

·                  the Company will pay you twelve (12) months of severance pay
based on your then current Base Salary, with such severance to be paid in equal
installments over the severance period in accordance with the Company’s usual
payroll schedule, commencing on the date that the release referred to above may
no longer be revoked;

·                  the Company will pay you, promptly after the revocation
period of the release set forth above expires, in a lump sum, one times your
target annual bonus amount for the year in which the Change of Control occurs;

·                  the Company will pay or reimburse you for the premiums for
continued coverage for you and your eligible dependents in the same amounts and
for the same coverage in effect immediately prior to your termination from
employment, under the Company’s group health and dental plans until the earlier
of: (i) twenty four (24) months from the date of termination of your employment;
or (ii) the date you are provided with health and dental coverage by another
employer’s health and dental plan (and, for purposes of clarity, if the Company
is unable to extend coverage to you under its group health and dental plans due
to your termination from active employment status, then, to receive this
benefit, you must elect continuation coverage under COBRA and/or purchase an
individual insurance policy, and the Company shall have no obligation to pay or
reimburse insurance premiums or otherwise provide coverage if you fail to elect
COBRA or obtain an individual policy); and

·                  all unvested outstanding stock options, restricted stock
units and other equity incentives that were granted to you before the Change of
Control occurred shall immediately without further action become vested in full.

 

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board of Directors of the Company; (b) any
merger, consolidation or similar transaction involving the Company, other than a
transaction in which the stockholders of the Company immediately prior to the
transaction hold immediately thereafter in the same proportion as immediately
prior to the transaction not less than 50% of the combined voting power of the
then voting securities with respect to the election of the Board of Directors of
the resulting entity; (c) any sale of all or

 

3

--------------------------------------------------------------------------------


 

substantially all of the assets of the Company; or (d) any other acquisition by
a third party of all or substantially all of the business or assets of the
Company, as determined by the Board of Directors, in its sole discretion.  The
payments, benefits and acceleration of vesting of stock options, restricted
stock units and other equity incentives provided in this Section 5(c) shall
override and replace with respect to you any Company wide policy with respect to
payments, benefits and/or acceleration of vesting upon a Change of Control. 
After the one year period following a Change of Control, this Section 5(c) shall
no longer apply, and Section 5(b) shall continue to apply.  In the event that
upon a Change of Control, the Company or the successor to or acquiror of the
Company’s business (whether by sale of outstanding stock, merger, sale of
substantially all the assets or otherwise) elects not to assume all the then
unvested outstanding stock options, restricted stock units and other equity
incentives that were granted to you before the Change of Control occurred, such
securities shall immediately without further action become vested in full
effective no later than the effective date of the Change of Control and you
shall receive the value of such stock options, restricted stock units and other
equity incentives as provided in the applicable acquisition agreement (or if no
such provision is made, in the applicable equity incentive plan).”

 

2.                                      Continuation of Employment Agreement. 
Except as specifically amended hereby, the Employment Agreement shall remain of
full force and effect and is hereby ratified and affirmed in all respects.

 

3.                                      Choice of Law; Jurisdiction.  This
Amendment shall be deemed to be a contract made under the laws of the
Commonwealth of Massachusetts, and the validity, interpretation and performance
of this Amendment shall be governed by, and construed in accordance with, the
laws of Massachusetts, without regard to conflict of law principles.

 

4.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employment Agreement as of the day and year first set forth above.

 

 

COMPANY:

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Brian J.G. Pereira, M.D.

 

Name:

Brian J.G. Pereira, M.D.

 

Title:

President and Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

 

 

 

By:

/s/ Lee F. Allen, M.D., Ph.D.

 

Name:

Lee F. Allen, M.D., Ph.D.

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Second Amendment”) is
entered into as of November 3, 2011 by and between AMAG PHARMACEUTICALS, INC., a
Delaware corporation with offices at 100 Hayden Avenue, Lexington, MA  02421
(the “Company”), and LEE F. ALLEN, M.D., Ph.D., of [Address] (“Employee” or
“you”).

 

WHEREAS, the Company and the Employee are parties to that certain Amended and
Restated Employment Agreement, dated as of December 15, 2009, which was amended
by the Amendment to Employment Agreement dated February 1, 2011 (as amended, the
“Employment Agreement”);

 

WHEREAS, the Company and the Employee wish to further amend the Employment
Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as
amended, concerning the timing of the execution of a release and payments made
in connection with a separation of service;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.                                      Amendment to Section 5(b). 
Section 5(b) of the Employment Agreement is hereby amended and the following
sentence is added after the last sentence of Section 5(b):

 

“Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(b) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(b) shall commence, be made
or become effective in the later calendar year.”

 

2.                                      Amendment to Section 5(c). 
Section 5(c) of the Employment Agreement is hereby amended and the following
sentence is added after the last sentence of Section 5(c):

 

“Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(b) shall commence, be made
or become effective in the later calendar year.”

 

3.                                      Continuation of Employment Agreement. 
Except as specifically amended by this Second Amendment, the Employment
Agreement shall remain in full force and effect and is hereby ratified and
affirmed in all respects.

 

2

--------------------------------------------------------------------------------


 

4.                                      Choice of Law; Jurisdiction.  This
Second Amendment shall be deemed to be a contract made under the laws of the
Commonwealth of Massachusetts, and the validity, interpretation and performance
of this Second Amendment shall be governed by, and construed in accordance with,
the laws of Massachusetts, without regard to conflict of law principles.

 

5.                                      Counterparts.  This Second Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Employment Agreement as of the day and year first set forth above.

 

 

 

COMPANY:

 

 

 

AMAG PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Joseph L. Farmer

 

Name:

Joseph L. Farmer

 

Title:

General Counsel & SVP Legal

 

 

 

EMPLOYEE:

 

 

 

 

 

 

By:

/s/ Lee F. Allen, M.D., Ph.D.

 

Name:

Lee F. Allen, M.D., Ph.D.

 

3

--------------------------------------------------------------------------------
